 



EXHIBIT 10.1
     AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT dated as
of April 10, 2008 (the “Amendment”) among CMC RECEIVABLES, INC. (the “Seller”),
COMMERCIAL METALS COMPANY (the “Servicer”) and LIBERTY STREET FUNDING CORP. (the
“Buyer”), THE BANK OF NOVA SCOTIA (the “Managing Agent”) and MELLON BANK, N.A.,
as Administrative Agent (the “Administrative Agent”).
W I T N E S S E T H:
     WHEREAS, the Seller, the Servicer, the Buyer, the Managing Agent and the
Administrative Agent are parties to an Amended and Restated Receivables Purchase
Agreement dated as of April 22, 2004 (as from time to time amended, the “RPA”);
     WHEREAS, the parties desire to amend the RPA;
     NOW, THEREFORE, the parties agree as follows:
SECTION 1. DEFINITIONS
     Defined terms used herein and not defined herein shall have the meanings
assigned to such terms in the RPA.
SECTION 2. AMENDMENT OF RPA
     (a) The parties hereto agree that, effective as of April 10, 2008 (the
“Effective Date”), the definition of “Commitment Termination Date” set forth in
Section 1.01 of the RPA shall be amended by replacing the date “April 10, 2008”
set forth therein with the date “April 30, 2008”.
     (b) The parties hereto agree that, effective as of the Effective Date, the
definition of “Expiration Date” set forth in Section 1.01 of the RPA shall be
amended by replacing the date “April 10, 2008” set forth therein with the date
“April 30, 2008”.
SECTION 3. GOVERNING LAW
     THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS CONFLICTS OF LAWS RULES
(OTHER THAN SECTION 5-1401 OF NEW YORK’S GENERAL OBLIGATIONS LAW).
SECTION 4. EXECUTION IN COUNTERPARTS
     This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which, when so
executed, shall be deemed to be an original and all of which, when taken
together, shall constitute one and the same Amendment.





--------------------------------------------------------------------------------



 



     Delivery of an executed counterpart of a signature page to this Amendment
by facsimile shall be effective as delivery of a manually executed counterpart
of this Amendment.
SECTION 5. CONFIRMATION OF AGREEMENT
     Each of the parties to the RPA agree that, except as amended hereby, the
RPA continues in full force and effect. For the avoidance of doubt, each of the
parties hereto hereby acknowledge that effective as of the Effective Date, Three
Rivers Funding Corporation (“TRFCO”) shall be a “Terminating Buyer” in
accordance with the terms of the RPA and the TRFCO Maximum Net Investment (as
such term is defined under the RPA) shall be zero. As such, neither TRFCO nor
Mellon Bank, N.A., as Managing Agent with respect to TRFCO under the RPA, shall
have any duties or obligations under or in connection with the RPA. Further, for
the avoidance of doubt, form and after the Effective Date, the “Aggregate
Maximum Net Investment” shall be equal to the “Liberty Maximum Net Investment”.
The Seller and the Servicer hereby represent and warrant that, after giving
effect to the effectiveness of this Amendment, their respective representations
and warranties contained in the RPA are true and correct in all material
respects with the same force and effect as though made on and as of such date
(except to the extent that such representations and warranties relate solely to
an earlier date).

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their authorized officers as of the day and year first above
written.

            CMC RECEIVABLES, INC.
      By:   /s/ Louis A. Federle        Authorized Signatory               
COMMERCIAL METALS COMPANY
      By:   /s/ Louis A. Federle        Authorized Signatory               
MELLON BANK, N.A.,
as Administrative Agent
      By:   /s/ Jonathan F. Widich        Authorized Signatory               
LIBERTY STREET FUNDING CORP.
      By:   /s/ Frank Bilotta        Authorized Signatory                THE
BANK OF NOVA SCOTIA
      By:   /s/ Michael Eden        Authorized Signatory             

3



--------------------------------------------------------------------------------



 



Acknowledged and Agreed to by:

            STRUCTURAL METALS, INC., d/b/a
CMC STEEL TEXAS
      By:   /s/ Louis A. Federle        Authorized Signatory                SMI
STEEL, INC., d/b/a
CMC STEEL ALABAMA
      By:   /s/ Louis A. Federle        Authorized Signatory                OWEN
ELECTRIC STEEL COMPANY OF SOUTH CAROLINA,
d/b/a CMC STEEL SOUTH CAROLINA
      By:   /s/ Louis A. Federle        Authorized Signatory                CMC
STEEL FABRICATORS, INC.,
d/b/a CMC JOIST
      By:   /s/ Louis A. Federle        Authorized Signatory               
HOWELL METAL COMPANY,
d/b/a CMC HOWELL METAL
      By:   /s/ Louis A. Federle        Authorized Signatory             

4